In a proceeding to compel the respondent to deliver to the petitioner’s attorney certain escrow funds held by him, which proceeding was deemed to be pursuant to SCPA 2110 to fix and determine the compensation of the respondent for services rendered to the petitioner, the parties cross-appeal from a decree of the Surrogate’s Court, Rockland County, entered March 13, 1978, which, inter alia, fixed the compensation for legal services rendered by the respondent at $11,000. Decree affirmed, without costs or disbursements. In making our determination, we have, inter alia, taken into consideration that the petitioner is outside the jurisdiction of this court and that her attorney has refused to disclose her whereabouts despite the direction of the court to do so. Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.